EXHIBIT 32 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report on Form10-Q of Alexander& Baldwin, Inc. (the "Company") for the quarterly period ended March 31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), Stanley M. Kuriyama, as President and Chief Executive Officer of the Company, and Paul K. Ito, as Senior Vice President, Chief Financial Officer, Controller and Treasurer of the Company, each hereby certifies, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to their knowledge: (1)The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Stanley M. Kuriyama Name: Stanley M. Kuriyama Title: President and Chief Executive Officer Date: May 10, 2013 /s/ Joel M. Wine Name: Paul K. Ito Title: Senior Vice President, Chief Financial Officer, Controler and Treasurer Date: May 10, 2013
